IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00148-CR
 
Kyle Robert Witty,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the County Court at Law No.
1
Johnson County, Texas
Trial Court No. M200703101
 

MEMORANDUM  Opinion

 




            The Clerk of this Court notified the
appellant that the clerk’s record was overdue in this cause and that the appeal
may be dismissed for want of prosecution if the appellant did not make the
necessary arrangements for the filing of the clerk’s record.[1] 
See Tex. R. App. P. 37.3(b),
44.3.  The Court has received no response.  Accordingly, the appeal is
dismissed for want of prosecution.  Id.
                                                                                    PER
CURIAM
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed August 27, 2008
Do
not publish
[CR25]




[1]
              According to the docketing
statement, the appellant is represented by retained counsel and did not file an
indigence affidavit with the trial court.  Thus, there is no indication that he
is entitled to a free record.  See Tex.
R. App. P. 37.3(b).